Citation Nr: 1020903	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
the residuals of a spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
appellant's claim of entitlement to service connection for 
the residuals of a spontaneous pneumothorax, assigning a 
noncompensable disability rating.  The appellant submitted a 
Notice of Disagreement with this assignment in March 2009 and 
timely perfected his appeal in February 2010.

The Board notes that the appellant requested a Decision 
Review Officer (DRO) hearing in April 2009, but in December 
2009 cancelled the scheduled DRO hearing.  On his February 
2010 Substantive Appeal, the appellant also requested a Board 
Central Office hearing, however in May 2010, the appellant's 
representative informed the Board that the appellant wished 
to withdraw his hearing request.  Accordingly, the Board 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Pulmonary function testing revealed forced expiratory 
volume in one second (FEV-1) of 61 percent pre-bronchodilator 
and 60 percent post-bronchodilator; the ratio of FEV-1 to 
forced vital capacity (FVC) (FEV-1/FVC) was 73 percent pre-
bronchodilator and 75 percent post-bronchodilator.



2.  At no time did the appellant demonstrate FEV-1 of 40 
percent to 55 percent predicted; FEV-1/FVC of 40 percent to 
55 percent; diffusion capacity of carbon monoxide, single 
breath (DLCO (SB)) of 40 percent to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no higher, for the service-connected residuals of a 
spontaneous pneumothorax, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6843 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance 
with the first Pelegrini II element requires notice of these 
five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006). 


Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in January 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
January 2008 VA examination report is thorough and supported 
by the private outpatient treatment records.  The examination 
in this case is adequate upon which to base a decision.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that his service-connected residuals 
of a spontaneous pneumothorax are more severely disabling 
than currently evaluated.  The Board concurs.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was erroneous . 
. . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence obtained during the appeal period indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).

The appellant's pneumothorax residuals are currently rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6843.  

The General Rating Formula for Restrictive Lung Disease (DCs 
6840 through 6845) provides for a 100 percent evaluation for 
findings that show FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by echocardiogram or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.


A 60 percent evaluation is assigned for FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent evaluation is assigned for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66 to 80 percent predicted. 

See 38 C.F.R. § 4.97, DCs 6840-6845 (2009).

Post-bronchodilator studies are required when pulmonary 
function testing is conducted for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states the reasons why.  See 38 C.F.R. § 4.96 
(2009).

The appellant was afforded a VA respiratory examination, to 
include pulmonary function testing, in January 2008.  At that 
time, the appellant complained of right side chest pain (dull 
pain) on exertion.  Pulmonary function testing revealed the 
appellant's FEV-1/FVC was 73 percent pre-bronchodilator and 
75 percent post-bronchodilator.  His FEV-1 was 61 percent 
pre-bronchodilator and 60 percent post-bronchodilator.  DLCO 
(SB) was not indicated.  He was assessed as having a mild 
restrictive ventilatory impairment.  See VA Respiratory 
Examination Report, Pulmonary Function Test, January 5, 2008.

As such, the Board finds that the evidence of record support 
s a 30 percent disability rating.  There is no indication 
that the appellant has ever demonstrated FEV-1 of 40 percent 
to 55 percent predicted; FEV-1/FVC of 40 percent to 55 
percent; DLCO (SB) of 40 percent to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Accordingly, he is not entitled to 
a higher 60 percent disability rating.
The Board has considered the possibility of staged ratings.  
See Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for a disability rating in excess 
of 30 percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

The Board concludes that the preponderance of the evidence 
supports the appellant's claim for an initial compensable 
disability rating for the residuals of a spontaneous 
pneumothorax.  A 30 percent disability rating, but no higher, 
is assigned for the residuals of his pneumothorax based upon 
the evidence of record.


ORDER

Entitlement to a 30 percent disability rating for the 
residuals of a spontaneous pneumothorax is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


